
	
		II
		111th CONGRESS
		1st Session
		S. 2720
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on 1, 1,
		  2-2-Tetrafluoroethene, oxidized, polymerized.
	
	
		1.1, 1, 2-2-Tetrafluoroethene,
			 oxidized, polymerized
			(a)In
			 generalHeading 9902.23.14 of
			 the Harmonized Tariff Schedule of the United States is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
